Citation Nr: 1433817	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-38 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for trigeminal neuralgia. 

3.  Entitlement to service connection for speech impediment. 

4.  Entitlement to service connection for an esophageal disability. 

5.  Entitlement to service connection for residuals of a problematic pregnancy. 

6.  Entitlement to service connection for a fatigue disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran and her husband testified in December 2009 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the record. 

In July 2011, the Board remanded the case to the RO for additional development.  

The Board notes that the Veteran, as a lay person, filed her claim as service connection for depression, anxiety, stress, and residuals of psychotherapy.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for depression, anxiety, stress, and residuals of psychotherapy, the Board has therefore stated the issues as set forth on the first page of this decision.  

The issue(s) of service connection for an acquired psychiatric disorder, service connection for an esophageal disability, and service connection for residuals of a problematic pregnancy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service treatment records do not reflect evidence or symptoms of trigeminal neuralgia in service. 

2.  The Veteran's trigeminal neuralgia did not manifest to a compensable degree within one year after separation from service. 

3.  The Veteran's trigeminal neuralgia is not causally or etiologically related to active service.

4.  Service treatment records do not reflect evidence or symptoms of a speech impediment in service. 

5.  The Veteran's a speech impediment did not manifest to a compensable degree within one year after separation from service. 

6.  The Veteran's speech impediment is not causally or etiologically related to active service.

7.  The Veteran was not treated for any fatigue disability during service.

8.  The Veteran does not currently have a diagnosed fatigue disability.  


CONCLUSION OF LAW

1.  The criteria for service connection for trigeminal neuralgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a speech impediment are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a fatigue disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letters, dated in January and March 2008.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in December 2011 and a hearing before the undersigned in December 2009  

The reports of the December 2011 VA examinations and opinions for trigeminal neuralgia, a speech impediment, and a fatigue disability included a review of the Veteran's medical history, including her service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings and reasons to explain the opinion and conclusions reached.  Therefore, the Board concludes that the VA examination and opinion are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned Veterans Law Judge (VLJ) identified the issues  He asked her to explain her symptoms of the neuralgia and its causes.  He clarified that the earliest treatment records regarding the disability started around 2000.  He also clarified with the Veteran which VA facilities provided treatment and asked the Veteran if the medical records of all providers, private and VA, have been provided to VA.  He also inquired whether the Veteran had filed a claim with the Social Security Administration as a potential source of additional information.  The representative asked the Veteran questions to ascertain the extent of the disabilities and their functional impact upon the Veteran. 

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate her claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of the claim that were lacking to substantiate the claim for service connection for right ear hearing loss, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim.

The Board also notes that the remand in July 2011 directed the RO to obtain records from the VAMC in Anchorage, Alaska and the VAMC in Seattle (Puget Sound), Washington.  Updated records from the Puget Sound facility were associated with the file and there is a notation in the file that no records were found regarding treatment of the Veteran by the Anchorage VAMC.  The Board therefore finds that VA met the duty to assist and the remand directives regarding potential VAMC records. 

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Organic diseases of the nervous system are listed as a disease under § 3.309 as a chronic disease, which includes the claims regarding the trigeminal nerve disability and for a speech impediment, as there is evidence in the file it may have a neurological etiology.  A fatigue disability is not listed as a disease under § 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Service Connection Claims for Trigeminal Neuralgia and a Speech Impediment

Although the Veteran has filed two separate claims of service connection for trigeminal neuralgia and for a speech impediment, the Board finds the evidence and analysis for both issues is the same and therefore will discuss them together.

Service treatment records do not indicate any complaints, diagnosis, or treatment for trigeminal nerve problems or a speech impediment.  She underwent an operation on her right eye in June 1971 and the records indicated she tolerated the procedure well with no complications noted.  The discharge summary from the hospitalization for the eye surgery indicated a satisfactory result.

The separation examination in March 1973 reported the Veteran as normal neurologically.  

In November 1974, the Veteran underwent a VA examination for service connection for a right eye disability and no neurological abnormalities were noted and her head, face, neck, mouth, and throat were all noted to be within normal limits.  

The next medical treatment of record occurs in January 2003, when the Veteran reported facial pain, jaw pain, and ear pain on the left side of her face.  She reported the onset as occurring 10 months earlier.  

In April 2003, because of sensory abnormalities in the trigeminal distribution, the Veteran underwent a MRI of the brain which revealed an abnormal signal enhancement in the left posterior frontal grey matter and brain surface; this may have represented CSF (cerebral spinal fluid) spread of infection or a tumor.  

A neurologist connected with the University of Washington, Dr. A. Spence, evaluated the Veteran in May 2003.  The Veteran dated the onset of her symptoms to February of the previous year (February 2002).  While on vacation, she noticed stabbing, burning sensation involving the left lower jaw area, the inner part of her left ear, and some deep pain inside her let throat.  She also had numbness in the left cheek.  The symptoms are intermittent.  The neurologist noted intermittent left trigeminal nerve distribution dysethesias, but the MRI finding was unexpected.  He also thought a tumor was unlikely.  He therefore suggested a repeat MRI  

In a repeat MRI in May 2003, however, the previously visualized enhancement in the left posterior frontal lobe was not seen.  Instead, scattered punctuate T2 and flair signal enhancements were seen.  The radiologist concluded that the resolution of the previous lesion meant it was most likely inflammatory and unlikely to be neoplastic.  There also was no evidence of abnormalities along the left trigeminal nerve.  

In June 2003, Dr. Spence noted the repeat MRI no longer demonstrated the lesion from the previous MRI.  The symptoms remained with a persistent numbness.  Dr. Spence also noted various laboratory tests were negative for cerebral spine fluid, vasculitis, or sarcoidosis.  He doubted an infectious or embolic disease etiology.  

In July 2003, the Dr. Spence noted that a consult from rheumatology did not think lupus was the problem although it was possibly multiple sclerosis.  Their follow up testing in this regard was negative.  The Veteran had additional complaints in the lower left extremity and she had instability when walking.  Dr. Spence stated that the workup has been uninformative for evidence of demyelinating disease, vasculitis, or sarcoidosis.  He did not think she had a neoplastic process.  He agreed with the rheumatologists that demyelinating disease is supported by the Veteran's left facial dysethesia symptom complex, but the laboratory data did not support it.  In addition, the MRI findings are somewhat exceptional but not totally outside the limits of the disorder.  An embolic cerebrovascular disease was also a concern.  

In November 2003, Dr. Spence construed the Veteran's problem as a diagnostic dilemma.  A repeat MRI that month again showed patchy subcortical and periventricular T2 and flare signal change, which the report stated was a somewhat atypical appearance for demyelinating disease with a less likely consideration of a vascular abnormality.  A cervical spine MRI demonstrated degenerative disease with a paracentral disc at C4-C5 partially flattening the anterolateral aspect of the cord on the left with displacement of the C6 nerve root.  Dr. Spence stated it was conceivable these findings explained some of the dyesthesias on her left upper extremity but not the face or neck.  Again, there was very little to support a diagnosis of demyelinating disease or vasculitis.  At this point, Dr. Spence leaned towards atypical trigeminal neuropathy as the cause of her trigeminal distribution pain.  

In January 2004, the Veteran reported that medication prescribed by Dr. Spence was helping although she still had symptoms such as her facial numbness.  On this particular occasion, she also complained of numbness in the inner part of her left upper extremity and tingling that occasionally radiated to the hand.  There was no association with the neck such as neck position or discomfort.  She also complained of not speaking or talking correctly.  

In March 2004, Dr. Spence noted medication continued to control her symptoms although she has occasional discomfort or dyesthesisas in the left jaw area.  

The Veteran has also sought treatment at VA.  In May 2004, it was noted she was not clear on details and was a poor historian at best. The VA provider, acknowledging the prior work-up, believed it was possible the Veteran had multiple sclerosis but there was not a clear clinical history for that diagnosis.  `

In a July 2004 mental health treatment note, the Veteran was noted to speak in a somewhat halting staccato and rhythm.  She also had slight word finding difficulty.

In October 2004, an MRI of the brain continued to show scattered white material signal changes described as stable and likely minimal chronic microvascular disease.  A serpoginous left parietal sulcal abnormality was described as a blood vessel that is a normal structure.  The report specifically stated that there are no findings to explain the facial dysethesia.   

An October 2004 mental health treatment note again noted the Veteran continued to be somewhat halting and had some difficulty word finding.  

Dr. Spence, in a January 2005 note, recorded the Veteran complaining of left facial numbness, blurry vision, and an overall balance disorder.  She also had vision problems which had been diagnosed as scotomas in both eyes.  The Veteran also reported evidence of a cataract.  The workup on the scotomas was continuing.  Dr. Spence, again noting that the workup for demyelinating disease has been negative, but it remained possible as the eye problems, described as evoked potential changes, may go along with the left sided facial dyesthesias, a common symptom in demyelinating disease.  

In June 2005, the Veteran underwent a modified barium swallow study and it was noted she had a slight delay initiating the oral phase of the swallow, but otherwise, it was a normal study without evidence of a hiatal hernia or GERD.  The Veteran was seen by the otolaryngology department at the University of Washington.  It was noted dysphagia, otalgia and neck pain began in 2002.  In a voice case history, she reported hoarseness in the morning.  She first noticed it during an unspecified illness as opposed to an accident or surgery.  She did not give any reason for her voice problems.   She becomes fatigued when talking and sometimes felt tightness.  She reported swallowing problems in the gland area.  Her chief complaints were left face dysphasia and pain, as well as difficulty in initiating speech and swallow.  In the opinion of the otolaryngologists, the Veteran's difficulty in initiating swallow, hesitancy of speech, and other symptoms are due to a central neurologic, as of yet undiagnosed condition.  There was no structural abnormality of the larynx, oropharynx, or hypopharynx in the examination or barium swallow which would account for the dysphagia and hoarseness. 

A VA gastroenterology consult in June 2005 noted the Veteran had clear trouble with her speech and memory and therefore was a poor historian.  

In December 2005, the Veteran had difficulty remembering her history and her speech was halting and slow with word finding difficulties.  

A February 2007 VA modified barium swallow resulted in a finding that she had a functional swallow.  

In an April 2007 MRI, the Veteran had a minimal progression in the white matter process, which may represent multiple sclerosis.  

In June 2007, it was noted the Veteran was alert but easily confused.  

In December 2009, VA radiological studies noted that the Veteran seemed to have difficulty initiating her swallow, but once initiated, her swallowing mechanism appeared normal.  

In January 2010, the Veteran still complained of numbness and tingling on the left side of her face.  She had pain in her lower jaw with a burning sensation down the left thorax, which was noted to be outside the dermatomal territory of the lower part of the trigeminal nerve.  The Veteran also had left side paresthesias but now had symptoms on the right.  The Veteran was told it was difficult to make a diagnosis of multiple sclerosis and the only documented problems were her history of trigeminal neuralgia and anxiety and depression.  

In a VA examination in December 2011, the Veteran reported a history where her right eye spontaneously adducted (turned toward her nose) while in the military and she underwent surgery.  This was associated with questionable inadvertent scrapping of her esophagus and from this she experienced pain in her left neck. This pain has recurred since that time.  She reported a second surgery in 1978 to also correct the deviated right eye disorder.  In 1978, pain began in her left face from left ear to the left forehead to the left lower extremity, intermittent, and has continued every year since 1978.  At the same time, she has also had left medial elbow has pain simultaneously with the left face pain.  She also described pain and other symptoms in the left side of her body.  Asked again about pain after the first surgery in service, she did not recall a left sided face or neck pain in the military after that first surgery. 

The VA examiner, after the examination, called her in March 2012.  At that time, the Veteran stated her trigeminal neuralgia came around 1999 and her first doctor visit for that pain was 2000.  She has seen Dr. Spence who felt she had demyelinating disease.  He clarified that she had surgery first in the military where she had concern about the tube down her throat causing her trouble.  The second surgery occurred 5 years after she left the military.  

Regarding speech, she has halting of her speech with separation of her words as if she were trying to think with hesitations in her thinking. She did not have dysarthria or dysphonia. The VA examiner noted she had the same speech difficulties in the examination and the phone conversation.  He stated it might not be noticed by others but he heard spaces in between her words.  The speech difficulties also began in 2000.  The examiner also noted, in a couple of instances, the Veteran would appear to do better when her attention was not on the examination, such as she was able to walk out of the examination without helplessness but needed assistance to enter.  

The VA examiner's diagnosis was trigeminal neuralgia secondary to a demyelinating disease and a speech impediment due to an unknown cause.  He noted the prior medical evaluations from 2003 to 2005 that have not found a neurological diagnosis and there was not enough evidence for a diagnosis of multiple sclerosis.  If objective evidence for multiple sclerosis were detected, then the Veteran might be a candidate for service connection.  Without objective positive testing, she carries a diagnosis of left trigeminal neuralgia with the associated symptoms.  The diagnosed trigeminal neuralgia, and speech impediment are less likely as not related to the Veteran's period of active military service or any incident therein to include the eye surgery.  He noted the Veteran had two eye surgeries and after the first surgery, which was the only one to occur the service, the separation examination in March 1973 assessed the Veteran as physically normal.  There also was no documentation in the service records of any neurological disease entity.  Furthermore, her symptoms, such as speech difficulties and fatigue were reported by the Veteran herself to have occurred decades after her military service.   

The Veteran asserts her trigeminal neuralgia and her speech impediment began in service.  Specifically, she asserts that when operated on her right eye, the endotracheal tube damaged her esophagus and throat leading to her current conditions including her trigeminal neuralgia and speech impediment.  There is no evidence that the Veteran is competent to provide a medical opinion as to what happened during the operation.  The Board places little, if any, probative value to this opinion.  She does not have the medical knowledge to as to if and when she developed trigeminal neuralgia or a speech impediment or why. 

After a review of the evidence, the Board finds that the Veteran did not have a trigeminal nerve disability or speech impediment disability in service, or chronic symptoms of trigeminal nerve problems or speech impediment in service.  

On the basis of the service treatment records, in the absence of any clinical finding or diagnosis or even complaints or symptoms in service, trigeminal nerve disability or speech impediment disability are not affirmatively shown to have had onset during service.  38 C.F.R. § 3.303(a).

That finding, however, does not preclude a finding of service connection for trigeminal neuralgia or a speech impediment if all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As noted above, trigeminal neuralgia, as an organic disease of the nervous system is a chronic disease listed in 38 C.F.R. § 3.309.  Even though it is not completely clear, the evidence suggests that the Veteran's speech impediment also has a possible neurological origin.  The Board, for purposes of this analysis, finds that if there is competent and credible evidence of continuity of symptomatology since service, entitlement to service connection would also be warranted for either disability.  38 C.F.R. § 3.303(b), see also Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  

The Board, however, does not find the Veteran credible that she has had trigeminal neuralgia, a speech impediment or symptoms of trigeminal neuralgia or a speech impediment since service.  She has been inconsistent in her statements and testimony as to the onset of her left side facial pain (trigeminal neuralgia) and speech problems.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board finds the Veteran's statements to the VA examiner and in her testimony that her trigeminal nerve pain and speech difficulties arose in 2002 to be more credible than her statements that the symptoms for either began in service.  The Board notes that the Veteran has been noted to be a poor historian.  This is reflected in the December 2011 VA examination, requiring the examiner to later caller her for clarification because of her confusing history at the examination.  Furthermore, all the recorded histories in the treatment records from the University of Washington and VA place the onset of her symptoms in February 2002, starting with records in January 2003 which note an onset of symptoms while she was on vacation.  The Board therefore also places more probative value on the contemporaneous treatment records.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Curry v. Brown, 7 Vet. App. 59 (1994)( noting that contemporaneous evidence has greater probative value that history and memory hinges on regency with earlier statements being generally more trustworthy than later ones). 

Furthermore, as noted, there is no evidence of trigeminal neuralgia or a speech impediment as a chronic disability in service as there is no evidence of a diagnosis of either disability or other evidence such as complaints of pain, treatment or personnel records noting speech difficulties.  There is no additional evidence of record establishing continuity of treatment post-service, onset in-service, or onset within one year of service separation nor does the record establish chronicity of trigeminal nerve symptomology or speech impediment post-service until many years post-service.  Instead, the evidence establishes an onset of symptoms and disability well after service.  The available evidence demonstrates the first time the Veteran had trigeminal nerve symptomology or speech impediment was in 2002, shortly before she first sought treatment in January 2003.  

In the absence of demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in March 1973 to the first notation of complaints or treatment of trigeminal neuralgia or speech impediment problems in 2003 is against the Veteran's assertions of continuous symptoms. 

The Board is not stating that the Veteran's testimony must be corroborated by contemporaneous medical records, see Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (lack of records does not, in and of itself, render lay testimony not credible).  Instead, the evidence of continuity fails not because of the lack of medical documentation; rather the assertions of continuity are not credible and less probative than the negative evidence, which interrupts continuity.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder). 

Thus, the Board recognizes that documentation of trigeminal neuralgia or speech impediment is not required, Buchanan, supra, but rather, the Board has weighed the negative evidence of the in service treating medical records and subsequent treating records against the Veteran's statements that an injury, disease, or event in service resulted in the onset or has caused her problems since separation to the present.  The Veteran's post-service medical records are negative for complaints, symptoms, treatment, findings, or diagnoses for 30 years following separation. 

For this reason, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  The Board has thus determined that while the Veteran is competent to provide lay evidence concerning the onset of trigeminal neuralgia or speech impediment, the Veteran is not as credible as the documented medical evidence establishes that the onset of symptomatology occurred after service.  The Board has therefore assigned little weight to the Veteran's assertions of continuity of symptoms since service. 

The Board also finds that service connection cannot be granted on a presumptive basis as the evidence does not establish that the disability manifested itself to a compensable degree within one year of discharge from service.  The evidence of trigeminal neuralgia or speech impediment is first noted in 2003, which is well beyond the one-year presumptive period for manifestation of degenerative as a presumptive chronic disease under 38 U.S.C.A. §§ 1112, 38 C.F.R. §§ 3.307, 3.309.

As the Veteran's lay evidence is not competent evidence on the questions of a diagnosis or causation, or credible evidence of continuity of symptomatology, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, the Veteran has not provided any such evidence that her current trigeminal neuralguia or speech impediment are related to service.  The Board notes that her caregivers have made extensive testing and investigation into the cause for her trigeminal neuralgia or speech impediment but have never discussed whether the trigeminal neuralgia or speech impediment is related to service, that is, offered opinions concerning trigeminal neuralgia or speech impediment and service.  

The only competent medical evidence is the opinion of the VA examiner in December 2011.  The examiner is qualified by education, training, or experience to diagnosis a medical condition and to offer an opinion on causation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).

The Board finds the unfavorable medical opinion of the December 2011 VA examiner is well reasoned, detailed, provides a rationale that is consistent with other evidence of record, and included reviews of the claims file and the Veteran's symptoms.  The examiner acknowledged the Veteran's evidence of trigeminal neuralgia or speech impediment. The examiner noted, however, that the Veteran had no diagnosis or treatment for trigeminal neuralgia or speech impediment in service, nor did she have any symptoms that would demonstrate trigeminal neuralgia or a speech impediment.  The Board also places significance on the VA examiner's effort to make sure he completely understood the Veteran's history by subsequently phoning her after the examination for clarification.  Based on the lack of any noted complaints or treatment in the service record and her own reported onset of symptoms in 2002, the VA examiner concluded it was less likely than not the Veteran's hypertension was related to service.  The examiner thus took into account all of the medical evidence of record and relied upon and applied medical knowledge to form the opinion.  The examiner set forth an accurate historical history with medical details taken from the Veteran's claims file, which renders it especially probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Being based on a complete review of the record, the opinion also takes into account the Veteran's own assertions, but the examiner has determined the Veteran's assertions do not establish a relationship to service.  The Board therefore finds that the opinion of the December 2011 VA examiner as persuasive evidence against the claim for service connection for trigeminal neuralgia or speech impediment.  As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board also finds the evidence competent and credible and highly probative on the material issues of fact, pertaining to the diagnosis and cause of a current trigeminal neuralgia disability or speech impediment disability or the relationship to service, which opposes, rather than supports, the claim.

As a final note, the Board is aware that the VA examiner diagnosed the Veteran having a speech impediment due to an unknown cause.  The Veteran left service in March 1973 and there is no evidence she served in the Persian Gulf.  Therefore, the presumption of a disability due to undiagnosed illness does not apply.  38 C.F.R. § 3.317.

Accordingly, the weight of the medical evidence is against an association or link between trigeminal neuralgia or speech impediment and service.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Fatigue Disability

The Veteran has filed a claim for service connection for a fatigue disability.  The Board notes that she frequently raised fatigue or related symptoms while seeking treatment for her trigeminal neuralgia, speech impediment or other medical conditions.  While noted as a symptom, neither the VAMC nor the University of Washington providers have diagnosed her with a fatigue disability such as chronic fatigue syndrome.  

In a VA examination in December 2011 specifically directed to assess her claim for service connection for fatigue, the examiner did not find any neurological condition or evidence, including symptoms, findings, or signs for chronic fatigue syndrome or any other fatigue disability.  The examiner also did not find the Veteran had any cognitive impairment attributable to chronic fatigue syndrome.  The examiner noted the Veteran reported her symptoms began in 2000 after diagnosis of trigeminal neuralgia.  Her symptoms consist of intermittent tiredness that lasts few hours after working on craft projects. She feels better then continues to work on the project and the cycle repeats.   Clinical conditions that produce similar symptoms have been excluded by history, physical examination and/or laboratory tests.  The examiner also did not find any evidence of an acute onset of chronic fatigue syndrome.   Finally, the examiner concluded that the fatigue the Veteran experiences is not due to active service, or any incident therein, including her eye surgery.  It is more likely that her fatigue is due to a combination of factors, including depression, medications, age, and other possible etiologies.
In another VA examination in December 2011 regarding the trigeminal nerve, the examiner noted that the Veteran placed the onset of her fatigue at 2000, but she also stated she probably had fatigue in the military but was not sure if she did. 

The Veteran has filed a claim for fatigue disability.  It appears that the Veteran is claiming both service directly caused fatigue symptoms and her other medical conditions have led to her experiencing fatigue symptoms.  Initially, to the extent the Veteran is claiming a fatigue disability due to an undiagnosed illness, the Veteran did not serve in the Persian Gulf and therefore the presumption of a disability due to undiagnosed illness does not apply.  38 C.F.R. § 3.317.

The Board finds that Shedden element (1), a current disability, has not been demonstrated.  There is no medical evidence in the file, either service or civilian, that the Veteran has a diagnosed fatigue disability, such as chronic fatigue syndrome  Thus, the evidence does not establish that the Veteran has been currently diagnosed with a fatigue disability, or any other condition or diagnosis related to a fatigue disorder.  

The only condition noted is that the Veteran, at past times since 2002, experienced fatigue.  This symptom has been noted in the record but no VA examiner, VA care provider, or provider from the University of Washington has diagnosed a disability as to the specific cause of her fatigue symptoms.  A clinical finding or symptom, such as one related to fatigue, standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to fatigue has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, fatigue alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).
To establish entitlement to VA disability compensation, there must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  One of the requirements for service connection is that the claimed disability currently exists.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the medical evidence does not establish that the Veteran has a current fatigue disability, in this case, the Board finds that the Veteran is not entitled to service connection for a fatigue disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A [V]eteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the [V]eteran's service and the disability . . .").

As there is no competent evidence of a current fatigue disability or disorder due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a disability at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for a fatigue disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for trigeminal neuralgia is denied.

Entitlement to service connection for a speech impediment  is denied.

Entitlement to service connection for a fatigue disability is denied.



REMAND

The Board has determined further development is required for the claims for service connection for an esophageal disability, service connection for an acquired psychiatric disorder, and service connection for residuals for complications of pregnancy.

As to the claim for service connection for an esophageal disability, the Veteran received a VA examination in December 2011, but the examiner only gave an opinion it is less likely than not that the etiology of her esophageal disorder, dysphagia, is due to military service, including as a result of intubation during eye surgery.  The examiner then stated the more likely etiologies.  There is no rationale or basis to explain how the examiner concluded that service is less likely than not the cause of her dysphagia.  The Board therefore finds the report inadequate and the VA examiner should provide the missing information, that is, explaining the bias that the disability is not related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for service connection for an acquired psychiatric disorder, the examiner in an October 2012 VA examination stated the Veteran had a mood disorder and a cognitive disorder but the etiology of each could not be made without speculation.  In this regard, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  The Court held that when the record leaves the issue in doubt, it is the Board's duty to remand for further development.

In this case, it is not clear from the opinion from the October 2012 VA examination whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  Therefore, the Board finds that a remand is required to obtain this missing information.  

Normally, the Board would direct the October 2012 VA examiner to prepare an addendum, but the Board notes that in recent mental health notes, such as October 2011, the Veteran reported military sexual trauma.  It does not appear the Veteran has provided notice of proving service connection for an acquired psychiatric disorder based upon sexual assault.  The Board has therefore determined that full notice under 38 C.F.R. § 3.304(f) should be given.  After that development has occurred, the Veteran should receive a new VA examination to discuss not only the deficiencies in the prior VA examination, but also the new evidence that may link the Veteran's current mental health problems to service because of a sexual assault.  

Finally, as to the claim for service connection for residuals of a problematic pregnancy, the Veteran has stated that she became pregnant in service, but, if the Board understands her correctly, the pregnancy was terminated and complications arose requiring a dilation and curettage.  She indicated she was hospitalized at the base hospital in Fort Belvoir.  Her service treatment records do not reference the pregnancy or the hospitalization.  There has been no attempt to determine whether the in-patient records of hospitalization exist . As VA will make as many requests as necessary to obtain relevant Federal records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, the in-patient records should be requested

Accordingly, the case is REMANDED for the following action:

1.  Request in-patient hospital records from the appropriate federal custodian of the base hospital, Dewitt Army Hospital, Fort Belvoir, Virginia, for 1972 and 1973.

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AMC/RO will provide the Veteran with a PTSD personal assault stressor letter. Under 38 C.F.R. § 3.304(f)(5) , the letter should include advising the Veteran that she may submit any further information as to the personal assault in service that would support a diagnosis of PTSD. The letter should specifically include a list of examples of such evidence comprising of: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. A copy of the letter should be added to the claims files.

The Veteran should be asked to submit evidence from any secondary sources, and if she requests assistance in obtaining same, all assistance due her should then be provided by the RO.

3.  Provide an examiner to determine the nature and etiology of the Veteran esophageal disability.  All necessary tests must be completed.  The claims file must be made available to the examiner in conjunction with the examination.  For any esophageal disability diagnosed, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  When offering this opinion the examiner should specifically address the findings from the December 2011 examination.

A complete rationale must be provided for any opinion offered.

4.  After the foregoing development is completed, provide the Veteran a VA psychiatric examination to ascertain the nature and etiology of any current psychiatric disability. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

 a).  Whether the Veteran has a current psychiatric disability based on the applicable DSM-IV criteria.  The examiner should not only state whether those diagnoses also meet the DSM-IV criteria for the particular diagnosis, but also should address other psychiatric diagnoses noted in available treatment records and reconcile such diagnoses with the examination results.

b).  For any acquired psychiatric disability diagnosed, the examiner should determine whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disability is causally or etiologically related to service, including as due to a military sexual trauma, to include reported in-service treatment, considering the evidence, and accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

If, however, after a review of the record, the requested opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.

If the examiner has determined that specific evidence is missing that is needed to enable the examiner reach an opinion, the examiner should list each fact or evidence and explain why it is needed to form a valid opinion.

If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


